DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on March 16, 2021, in which claims 1, 3, 12, 14, 15 and 21 have been amended.  Accordingly, claims 1-21 remain pending for examination.
Status of Claims
3.	Claims 1-21 are pending, all of which are rejected under 35 U.S.C. 103.  Claims 15-21 are also rejected under 35 U.S.C. 112(a).
Response to Arguments
4.	Applicant’s remarks, see pages 11-12, filed March 16, 2021, with respect to Objections of Claims 3 and 15-21 have been fully considered and are persuasive.  The Objections of Claims 3 and 15-21, as set forth in the previous Office action, have been withdrawn.
5.	Applicant’s remarks, see pages 19-21, filed March 16, 2021, with respect to Rejections of Claims 1-15 and 21 under 35 U.S.C. 101 have been fully considered and 
6.	Applicant’s remarks, see pages 12-14, filed March 16, 2021, with respect to Claim Interpretation have been fully considered but they are not persuasive.
	(A)	On pages 12-14 of Remarks, Applicant has copied the correspondence found on pages 4-7 (item numbers 8-10) of the Office action mailed 09/18/2020.  On page 14 of Remarks, Applicant goes on to assert, “In response. Applicant respectfully requests the Examiner examine the claims, including the full breadth of statutory equivalents codified into 35 USC 112(f)” (Recited from page 14 of Remarks).
	As to point (A), Examiner respectfully points out that it would appear as though Applicant has misunderstood specifically how the determination is made to apply 112(f) in the first place.  This, again, was explained on pages 4-7 (item numbers 8-10) of the Office action mailed 09/18/2020 and repeated by Applicant on pages 12-14 of Remarks.  As such, for the sake brevity, Examiner will not again repeat the three prong test, but will simply state that the amendments made to independent claims 15 and 21 preclude Application of 112(f), as each of claims 15 and 21 now recite a “CPU coupled to a memory” which fail to satisfy the third prong of the three prong test - (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.	That is, as each of independent claims 15 and 21 recite structure (CPU) and not to be examined “under the full breadth of statutory equivalents codified into 35 U.S.C. 112(f),” but are now rather being afforded the broadest reasonable interpretation (BRI).	Examiner respectfully points out, for the sake of additional clarity, that claims are not rejected under 35 U.S.C. 112(f), but rather that 35 U.S.C. 112(f) is a claiming technique which Applicants may elect to utilize in drafting claims.  That said, if Applicant so chooses, Applicant may elect to have claims treated under 35 U.S.C. 112(f), such that if invoked, an Examiner, in performing their patent examination duties, may interpret the claims under 35 U.S.C. 112(f).  If so, the Examiner will no longer afford the broadest reasonable interpretation (“BRI”), but will instead read the equivalents from the instant Specification directly into the claims.  This is but one of two exceptions made to the rule affording claims the BRI; the other exception is made when Applicant acts as their own lexicographer and expressly and deliberately defines a claim term in the instant Specification.	In short, to reiterate, if 35 U.S.C. 112(f) is invoked, then claims are interpreted under 35 U.S.C. 112(f), the BRI no longer applies, and limitations from the instant Specification are read directly into the claims.  As such, with the outstanding amendments made to independent claims 15 and 21, claims 15-21 are no longer being interpreted under 35 U.S.C. 112(f), but are rather being afforded the BRI.
7.	Applicant’s remarks, see pages 7-11, filed March 16, 2021, with respect to Specification have been fully considered but they are not persuasive.
	(A)	On page 7 of Remarks, Applicant repeats the concern raised by Examiner in the 09/18/2020 Office action, and on pages 8 and 9, repeats paragraphs [000165], [000164], [000208] and [000210].  Applicant further states on page 9 of Remarks that “Consensus by Conference Proof of Stake 3850 is illustrated in FIG. 38 at element 3850, and is mentioned in the specification in Para. [000201], [000208], and [000209],” (Recited from page 9 of Remarks), and goes on to provide a copy of each of paragraphs [000201], [000208] and [000209].	Applicant further states on page 10 of Remarks, “Integrity is the Currency 3608 is illustrated in FIG. 36 at element 3608 and is mentioned in the specification in Para. [000199], [000208], and [000230],” (Recited from page 10 of Remarks), and goes on to provide a copy of each of paragraphs [000199], [000208] and [000230].	Finally, Applicant asserts on page 11 of Remarks, “Per MPEP Section 2111, these claim elements should be given the ordinary and customary meaning given to the terms by those of ordinary skill in the art at the time of the invention. Investopedia defines Proof of Stake (PoS) where ‘a person can mine or validate block transactions according to how many coins…’ held. See, Proof of Stake (PoS) Definition (investopedia.com) at investopedia.com/terms/p/proof-stake-pos.asp.  According to Decryptionary.com ‘Proof of Stake or PoS is defined as a process for achieving consensus and building on a digital record known as a blockchain. With PoS, users put up a collateral of tokens (or a ‘stake’) and use a process that is more energy and cost-efficient than previous solutions.’ See, What is Proof of Stake? Get the definition here. (decryptionarv.com) at decryptionary.com/dictionary/proof-of-stake/. Integrity is the Currency 3608 is the ‘stake’ in the Consensus by Conference Proof of Stake 3850”.
	As to point (A), Examiner respectfully disagrees.  While Examiner has looked over the above two provided online definitions of the terms “Proof of Stake (PoS),” and has reviewed several other online sources of the terms “Proof of Stake (PoS),” nevertheless, Examiner respectfully submits, there is very limited disclosure surrounding the recited terms “Consensus by Conference Proof of Stake 3850,” of paragraphs [000201], [000208] (and is not actually mentioned at all in paragraph [000209]), much less the recited “consensus by conference proof of stake” of claims 1 and 13.  Examiner respectfully submits, there is absolutely no explicit and deliberate definition of the recited “consensus by conference proof of stake,” but rather, at paragraphs [000201] and [000208], Applicant merely references the “Consensus by Conference Proof of Stake 3850,” as being part of “Consensus by Conference 3800” in paragraphs [000201] and [000208].	Paragraph [000209] actually only makes reference to the disclosed “Consensus by Conference 3800,” merely reciting that the “Consensus by Conference 3800 represents a really efficient, highly scalable, massively distributed communication protocol designed to bring integrity back to social media networking,” without going into any detail whatsoever as to how such a “represented communication protocol” achieves the purported intended result of bringing “integrity back to social media networking”.  Paragraph [000209] merely gives an intended result of the so-called “Consensus by Conference 3800” without ever going into any detail as to how such an intended result is achieved.	Importantly, none of this has to do with the disclosure surrounding the “Consensus by Conference Proof of Stake 3850,” of paragraphs [000201] and [000208], and as such, apart from an explicit and deliberate definition, plain dictionary meaning will be applied as an art recognized term.  Examiner notes, however, that the above two definitions provided by Applicant are not the same.  Examiner provides two additional definitions here:	1.	Proof of stake (PoS) is a type of consensus mechanism by which a cryptocurrency blockchain network achieves distributed consensus (from Wikipedia - https://en.wikipedia.org/wiki/Proof_of_stake).	2.	Proof of Stake (PoS) is a consensus mechanism where block validators are selected based on the number of coins they are staking (from Binance Academy - https://academy.binance.com/en/glossary/proof-of-stake).	Examiner will therefore interpret the recited “Consensus by Conference Proof of Stake 3850,” as consensus mechanism by which a cryptocurrency blockchain network achieves a distributed consensus.	In addition, perhaps even more problematic, the instant Application completely lacks any disclosure surrounding the “Integrity is the Currency 3608”.  Examiner respectfully submits “Integrity is the Currency 3608” is not expressly and deliberately defined any place within the instant Specification, and at paragraph [000199], Applicant merely includes the recited “Integrity is the Currency 3608” as one of a number of tenets (principles, dogmas, beliefs, etc.) listed as part of the “Platform Tenets 3600”.  That is, paragraph [000199] merely lists a series of “tenets” that make up the “Platform Tenets 3600,” without even defining the “Platform Tenets 3600” itself, what the “Platform Tenets 3600” is, or what the “Platform Tenets 3600” does.  Thus, given the context of the instant Application, which based on paragraphs [000125] and [000126], would appear whose sole purpose is to restore privacy and control to users, thereby bringing integrity and civility back to social media networking, specifically by leveraging the foundational technologies of hashes, Merkle trees and blockchains, the principles/tenets of the “Platform Tenets 3600” which include the “Integrity is the Currency 3608,” are nothing more than certain principles to be adhered to and which “are essential to addressing the problems with existing social media options and delivering a transformed social media experience based on integrity, civility and fairness” (Recited from paragraph [000199] of instant Specification).  Paragraph [000208] merely recites that the “Consensus by Conference Proof of Stake 3850” is “based on” the tenet “Integrity is the Currency 3608,” without going into any detail whatsoever with respect to what exactly the “Integrity is the Currency 3608” is or what the “Integrity is the Currency 3608” does, much less how the “Integrity is the Currency 3608” addresses “the problems with existing social media options” and delivers “a transformed social media experience based on integrity, civility and fairness,” as per paragraph [000199] of instant Specification.  The same holds true from paragraph [000230], which (specifically regarding the “Integrity is the Currency 3608”) merely recites that publishers provide a “valuable service to the platform and its tenet that Integrity is the Currency 3608 in FIG. 36”.  Examiner respectfully submits, however, that this is inadequate disclosure to support the conclusory statement by Applicant that “Integrity is the Currency 3608 is the stake in the Consensus by Conference Proof of Stake 3850” on page 11 of Remarks.  Again, there is very limited disclosure surrounding the recited “Integrity is the Currency 3608” and instant Specification fails to point out how the “Integrity is the Currency 3608” is used in the “Consensus by Conference Proof of Stake 3850” - the consensus mechanism by which a cryptocurrency blockchain network achieves a distributed consensus, ultimately for bringing integrity and civility back to social media networking.
8.	Applicant’s remarks, see pages 14-19, filed March 16, 2021, with respect to Rejections of 14 and 16-20 under 35 U.S.C. 112(b) and Rejections of Claims 16-20 under 35 U.S.C. 112(a) have been fully considered and are persuasive in part.
	(A)	On pages 14-19 of Remarks, Applicant has copied the correspondence found on pages 7-12 (item numbers 11-14) of the Office action mailed 09/18/2020.  On page 19 of Remarks, Applicant argues, “Applicant respectfully traverses the rejection. Applicant has already provided support from the specification (above) for the terms at issue. Additionally, per MPEP Section 2111, these claim elements should be given the ordinary and customary meaning given to the terms by those of ordinary skill in the art at the time of the invention” (Recited from page 14 of Remarks).
	As to point (A), as a preliminary matter, Examiner notes for the record that Applicant’s amendment to dependent claim 14 has overcome the rejection under 35 U.S.C. 112(b).	However, while the amendments made to independent claims 15 and 21 now preclude application of 35 U.S.C. 112(f), and as such claims 16-20 are no longer being rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention, nevertheless, Examiner respectfully disagrees with Applicant’s assertion that “Applicant has already provided support from the specification (above) for the terms at issue”.	In particular, Examiner respectfully points out that Applicant has failed to even respond to Examiner’s rejection, given that Applicant has not pointed to any place within instant Specification for adequate disclosure of the recited “chronicle platform system modules,” “chronicle aggregation platform system module,” “chronicle archive platform system module,” “chronicle audit platform system module” and the “chronicle management module”.  While each of the above “modules” are referenced at various places throughout the instant Specification, Examiner respectfully submits, Applicant has failed to provide an adequate disclosure with enough detail to demonstrate to one of ordinary skill in the art that Applicant was in possession of the claimed invention at the time of filing.	More particularly, with respect to the recited “modules,” on paragraph [000178] Applicant merely repeats the claim language.  With reference to FIG. 23, paragraph [000178] recites, “FIG. 23 is a block diagram of Chronicle Platform System Modules 1608 which is comprised of Chronicle Aggregation Platform System Module 2300, Chronicle Archive Platform System Module 2302, Chronicle Audit Platform System Module 2304, and Chronicle Management Module 2306. Chronicle Platform System Modules 1608 interacts with Core Modules 700 which provides all the cross-cutting functionality for Chronicle Platform System Modules 1608. These modules represent the different functional sets that make up the Chronicle Platform System Modules 1608 which work across the entire platform. The platform uses one, many or all of these modules to work with Chronicle 2100 in FIG. 21. Chronicle Aggregation Platform System Module 2300 manages the functionality required for aggregating chronicles and creating annals. Chronicle Archive Platform System Module 2302 manages the functionality required for facilitating archiving as a service with third parties or actually archiving chronicles outside the platform with entities such as the Library of Congress. Chronicle Audit Platform System Module 2304 manages the functionality required to facilitate auditing in the public domain. Chronicle Management Module 2306 manages a general set of functions required for managing chronicles on the platform” (Recited from paragraph [000178]).	While paragraph [000229] additionally recites that “Chronicle Platform System Modules 1608 stores New Chronicle Record 4000 from FIG. 40 in the platform chronicle,” and that the “Chronicle Platform System Modules 1608” also “monitors Audit Release Timestamp 2958 and Archive Release Timestamp 2960 in FIG. 29, so that when Publisher 3502 says New Chronicle Record 4000 in FIG. 40 can be released to audit or archive, it can either be sent or picked up via the Audit System Modules 810 and the Archive System Modules 808 in FIG. 8,” nevertheless paragraph [000229] is silent with respect to how the “Chronicle Platform System Modules 1608” achieves the function of interacting with Core Modules 700 to provide all the cross-cutting functionality for the Chronicle Platform System Modules 1608.  Similarly, while paragraph [000286] refers to FIG. 70 and indicates that the “Platform System Modules 1600 is comprised of Chronicle Platform System Modules 1608 which consists of Chronicle Aggregation Platform System Module 2300,” there is absolutely no disclosure of how the recited “Chronicle Aggregation Platform System Module 2300” performs the function of “aggregating chronicles and creating annals”.  The recited “Chronicle Aggregation Platform System Module 2300” is referenced in only two paragraphs in the entire 103 page instant Specification - paragraphs [000178] and [000286], neither of which describe the functionality of the “Chronicle Aggregation Platform System Module 2300” in any detail whatsoever.  In addition, the recited “Chronicle Archive Platform System Module 2302,” “Chronicle Audit Platform System Module 2304,” and “Chronicle Management Module 2306” are not even mentioned any place other than paragraph [000178] and as such, there is not adequate disclosure of how each achieve their respective functions of “managing the functionality required for facilitating archiving as a service with third parties or actually archiving chronicles outside the platform with entities such as the Library of Congress,” “managing the functionality required to facilitate auditing in the public domain,” and “managing a general set of functions required for managing chronicles on the platform”.	For written description, the Specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result (in this case to interact with the core modules to provide cross-cutting functionality for the chronicle platform system modules, to aggregate chronicles and to create annals, to archive chronicles outside of the platform, to audit a public domain and to manage chronicles on the platform) but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.  Again, Detailed Description is completely silent as to how the recited “modules” operate and/or how their recited functions occur or otherwise how Applicant has chosen to implement these features.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.
10.	Claims 15-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Regarding claim 15, on line 2 Applicant has newly added the limitation “a CPU coupled to a memory, the memory including instructions,” clarifying that the instructions are used to implement the “modules” - “chronicle platform system modules,” a “chronicle aggregation platform system module,” a “chronicle archive platform system module,” a “chronicle audit platform system module,” and a “chronicle management module”.  Claims 17-20 go on to further recite the functionality performed.	However as discussed above, instant Specification fails to provide adequate support for the disclosed “modules”.  More particularly, with respect to the recited “modules,” on paragraph [000178] Applicant merely repeats the claim language.  With reference to FIG. 23, paragraph [000178] recites, “FIG. 23 is a block diagram of Chronicle Platform System Modules 1608 which is comprised of Chronicle Aggregation Platform System Module 2300, Chronicle Archive Platform System Module 2302, Chronicle Audit Platform System Module 2304, and Chronicle Management Module 2306. Chronicle Platform System Modules 1608 interacts with Core Modules 700 which provides all the cross-cutting functionality for Chronicle Platform System Modules 1608. These modules represent the different functional sets that make up the Chronicle Platform System Modules 1608 which work across the entire platform. The platform uses one, many or all of these modules to work with Chronicle 2100 in FIG. 21. Chronicle Aggregation Platform System Module 2300 manages the functionality required for aggregating chronicles and creating annals. Chronicle Archive Platform System Module 2302 manages the functionality required for facilitating archiving as a service with third parties or actually archiving chronicles outside the platform with entities such as the Library of Congress. Chronicle Audit Platform System Module 2304 manages the functionality required to facilitate auditing in the public domain. Chronicle Management Module 2306 manages a general set of functions required for managing chronicles on the platform” (Recited from paragraph [000178]).	While paragraph [000229] additionally recites that “Chronicle Platform System Modules 1608 stores New Chronicle Record 4000 from FIG. 40 in the platform chronicle,” and that the “Chronicle Platform System Modules 1608” also “monitors Audit Release Timestamp 2958 and Archive Release Timestamp 2960 in FIG. 29, so that when Publisher 3502 says New Chronicle Record 4000 in FIG. 40 can be released to audit or archive, it can either be sent or picked up via the Audit System Modules 810 and the Archive System Modules 808 in FIG. 8,” nevertheless paragraph [000229] is silent with respect to how the “Chronicle Platform System Modules 1608” achieves the function of interacting with Core Modules 700 to provide all the cross-cutting functionality for the Chronicle Platform System Modules 1608.  Similarly, while paragraph [000286] refers to FIG. 70 and indicates that the “Platform System Modules 1600 is comprised of Chronicle Platform System Modules 1608 which consists of Chronicle Aggregation Platform System Module 2300,” there is absolutely no disclosure of how the recited “Chronicle Aggregation Platform System Module 2300” performs the function of “aggregating chronicles and creating annals”.  The recited “Chronicle Aggregation Platform System Module 2300” is referenced in only two paragraphs in the entire 103 page instant Specification - paragraphs [000178] and [000286], neither of which describe the functionality of the “Chronicle Aggregation Platform System Module 2300” in any detail whatsoever.  In addition, the recited “Chronicle Archive Platform System Module 2302,” “Chronicle Audit Platform System Module 2304,” and “Chronicle Management Module 2306” are not even mentioned any place other than paragraph [000178] and as such, there is not adequate disclosure of how each achieve their respective functions of “managing the functionality required for facilitating archiving as a service with third parties or actually archiving chronicles outside the platform with entities such as the Library of Congress,” “managing the functionality required to facilitate auditing in the public domain,” and “managing a general set of functions required for managing chronicles on the platform”.	For written description, the Specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result (in this case to interact with the core modules to provide cross-cutting functionality for the chronicle platform system modules, to aggregate chronicles and to create annals, to archive chronicles outside of the platform, to audit a public domain and to manage chronicles on the platform) but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.  Again, Detailed Description is completely silent as to how the recited “modules” operate and/or how their recited functions occur or otherwise how Applicant has chosen to implement these features.	Thus while amended to clarify that the “modules” are implemented by instruction included with the memory, nevertheless, the above highlighted sections of the detailed description fail to provide enough detail so as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Similar reasoning applies to independent claim 21, which merely recites a series of several more “modules,” none of which are described in the manner provided for under 112(a).  For instance, while paragraph [000180] recites that “Chronicle Index System Module 2428 manages the indexing features and functionality required for chronicles,” nevertheless in no place does Applicant describe how this feature is implemented and/or how the indexing features and functionality management is achieved.  (Examiner notes that independent claim 21 fails to even have the “modules” recited as performing any functions whatsoever.)	Therefore, the instant Specification does not provide a disclosure of sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention.  Again, an original claim may lack written description when the claim defines the invention in functional language specifying a desired result (though in this case, not even an intended desired result is being recited) but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Thus, should Applicant amend claim 21 to include functionality performed, Examiner notes that simply restating the function recited in the claim language would not be sufficient to satisfy the written description requirement.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1, 2 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (United States Patent Application Publication No. US 2019/0163887 A1), hereinafter “Frederick” in view of Scott Hines (United States Patent No. US 10,304,062 B1), hereinafter “Hines”.
	As to claim 1, Frederick discloses a consensus by conference architecture for publishing on a platform, the architecture further comprising:	a CPU coupled to a memory (full node computing devices 210 including one or more processors 211, as well as memory 220) (Frederick, FIG. 2, paragraphs [0074]-[0075]), the memory including instructions for:	conference consensus categories (wherein FIG. 4 further illustrates a computing environment 400 including several platforms functioning as one of full node computing devices 210A-210F. In particular, data authentication and event execution computing platform 410, first social media service computing platform 450, and second social media service computing platform 460 may all function as full node computing devices 210 in computing environment 400. Consensus data may categorized as social media data from social media service computing platforms 450, 460, user property records data from property records computing platform 470, user medical records data from medical records computing platform 480, and user data from other sources. For example, Frederick teaches that the blockchain for any given user may further include user transaction data from merchant databases and other financial records databases, estate management data from estate management databases, inheritance data from inheritance records, and other sources) (Frederick, FIGS. 2 and 4, paragraph [0091]);	conference consensus settings (wherein to execute balance sheet transaction network function request 280 and maintain inter-nodal agreement as to the state of blockchain 226, processors, ASIC devices, and/or GPUs of full node computing devices 210A-210F (See again, FIG. 2) may execute network protocols to receive the broadcast of the network function through a decentralized P2P network 270 and from lightweight node computing device 250A) (Frederick, paragraph [0054]); and	consensus by conference proof of stake (wherein the consensus algorithms 223 can include proof of stake (PoS)) (Frederick, paragraphs [0040], [0056] and [0075]).  Frederick does not explicitly disclose conference consensus preconditions.	In an analogous art, however, Hines discloses conference consensus preconditions (wherein data collection terminal 1 receives an input stream and selects data in the data input stream that corresponds to pre-identified data fields. The pre-identified data fields are determined by data compliance regulations. For example, in the case of GDPR of the European Union, suitable data fields may include names, addresses, photos, email addresses, bank details, financial information, posts on social networking sites or apps, medical information, computer IP addresses, purchase information, agreements, academic records, travel records, or government and public services records) (Hines, col. 4, ll. 52-64).	Frederick and Hines are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick and Hines before him or her, to modify the decentralized P2P system of Frederick to include the additional limitation of conference consensus preconditions, as disclosed in Hines, with reasonable expectation that this would result in a system having the added benefit of data regulation auditors to access an immutable ledger of the pseudonymized data, thereby confirming compliance with the data regulations (See Hines, col. 3, ll. 38-41).  This method of improving the distributed ledger system of Frederick was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Hines.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick with Hines to obtain the invention as specified in claim 1.
	As to claim 2, Frederick-Hines discloses the consensus by conference architecture of claim 1, further comprising the architecture configured to generate a protected consensus within a protected network as every user, social media system and social media app in a distributed social media network is known, authenticated and authorized (wherein data authentication and event execution computing platform 410, first social media service computing platform 450, and second social media service computing platform 460 may all operate to create and maintain a decentralized network, execute requested network functions related to user data authentication and event execution, maintain inter-nodal agreement as to the state of the user’s blockchain, and execute events related to the user data) (Frederick, paragraph [0091]).  The motivation regarding the obviousness of claim 1 is also applied to claim 2.
	Regarding claim 15, Frederick discloses a chronicle platform system architecture comprising:	a CPU coupled to a memory (wherein as discussed above, with reference to the rejection of independent claim 1, full node computing devices 210 include one or more processors 211, as well as memory 220) (Frederick, FIG. 2, paragraphs [0074]-[0075]), the memory including instructions for:	chronicle platform system modules, further comprising (memory 220 storing digital signature information 221 and one or more hash functions 222, consensus algorithms 223, network protocols 224, and network commands 225, as well as blockchain 226) (Frederick, FIG. 2, paragraph [0075]):	a chronicle aggregation platform system module (data feed aggregation server 495. As well, property records computing platform 470 (See FIG. 4) may include one or more computing devices configured to receive, aggregate, and store records related to ownership and transfer of real property) (Frederick, FIG. 4, paragraphs [0089] and [0097]), a chronicle archive platform system module (again, property records computing platform 470 may store records related to ownership and transfer of real property) (Frederick, FIG. 4, paragraph [0097]) and a chronicle management module (wherein platform 410 may also allow for the management of aliases used to gain access to a social media account through an identity management system) (Frederick, FIG. 4, paragraph [0107]).  Frederick does not explicitly disclose a chronicle audit platform system module.	However Hines discloses a chronicle audit platform system module (data auditor 23) (Hines, col. 5, l. 39).	Frederick and Hines are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick and Hines before him or her, to modify the decentralized P2P system of Frederick to include the additional limitation of a chronicle audit platform system module, as disclosed in Hines, with reasonable expectation that this would result in a system having the added benefit of data regulation auditors to access an immutable ledger of the pseudonymized data, thereby confirming compliance with the data regulations (See Hines, col. 3, ll. 38-41).  This method of improving the distributed ledger system of Frederick was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Hines.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick with Hines to obtain the invention as specified in claim 15.
	Regarding claim 16, Frederick-Hines discloses the chronicle platform system architecture of claim 15, further comprising: the chronicle platform system modules configured to interact with the core modules to provide cross-cutting functionality for the chronicle platform system modules (wherein data authentication and event execution computing platform 410, first social media service computing platform 450, and second social media service computing platform 460 may all operate to create and maintain a decentralized network, execute requested network functions related to user data authentication and event execution, maintain inter-nodal agreement as to the state of the user’s blockchain, and execute events related to the user data) (Frederick, paragraph [0091]).  The motivation regarding the obviousness of claim 15 is also applied to claim 16.
	Regarding claim 17, Frederick-Hines discloses the chronicle platform system architecture of claim 15, further comprising: the chronicle aggregation platform system module configured to aggregate chronicles and to create annals (again, records, including user property records data from property records computing platform 470, user medical records data from medical records computing platform 480, and user data from other sources) (Frederick, paragraph [0091]).  The motivation regarding the obviousness of claim 15 is also applied to claim 17.
	Regarding claim 18, Frederick-Hines discloses the chronicle platform system architecture of claim 15, further comprising: the chronicle archive platform system module configured to archive chronicles outside of the platform (again, property records computing platform 470 may store records related to ownership and transfer of real property, using one or more external networks not associated with the organization, such as public network 440) (Frederick, FIG. 4, paragraphs [0097] and [0101]).  The motivation regarding the obviousness of claim 15 is also applied to claim 18.
	Regarding claim 19, Frederick-Hines discloses the chronicle platform system architecture of claim 15, further comprising: the chronicle audit platform system module configured to audit a public domain (again, pseudonymized data is stored in immutable audit ledger 5 using a blockchain based approach) (Hines, col. 5, ll. 49-52).	As discussed above, Frederick and Hines are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick and Hines before him or her, to modify the decentralized P2P system of Frederick to include the additional limitation of the chronicle audit platform system module configured to audit a public domain, as disclosed in Hines, with reasonable expectation that this would result in a system having the added benefit of providing an immutable audit ledger that provided an auditable data registry that certified that the stored data is correct and unaltered (See Hines, col. 7, ll. 42-45).  This method of improving the distributed ledger system of Frederick was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Hines.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick with Hines to obtain the invention as specified in claim 19.
	Regarding claim 20, Frederick-Hines discloses the chronicle platform system architecture of claim 15, further comprising: the chronicle management module configured to manage chronicles on the platform (again, allowing for the management of aliases used to gain access to a social media account through an identity management system) (Frederick, paragraph [0107]).  The motivation regarding the obviousness of claim 15 is also applied to claim 20.
15.	Claims 3-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick-Hines and further in view of Reddy et al. (United States Patent Application Publication No. US 2019/0303541 A1), hereinafter “Reddy”.
	Regarding claim 3, Frederick-Hines discloses the consensus by conference architecture of claim 2, but does not expressly disclose further comprising: conference consensus categories including conference consensus machine learning based on a training set of data including instances when features and assigned category membership is known;	conference consensus features derived from system composition profiles and resulting performance metrics from telemetry data managed by a telemetry system and a conference consensus classifier that is a classification algorithm that maps a new instance's system profile data to a category.	However in an analogous art, Reddy discloses conference consensus categories including conference consensus machine learning based on a training set of data including instances when features and assigned category membership is known (wherein Reddy discloses adjustable parameters of a machine learning model trained on labeled historical examples of trustworthy and untrustworthy software assets, e.g., by iteratively adjusting model parameters to reduce an amount of error between predictions of the model and labeled trustworthiness determinations on a training set) (Reddy, paragraph [0127]);	conference consensus features derived from system composition profiles and resulting performance metrics from telemetry data managed by a telemetry system and a conference consensus classifier that is a classification algorithm that maps a new instance’s system profile data to a category (either mapping entities to software assets, or software assets to other software assets in an opposite direction of invocation) (Reddy, paragraph [0205]).	Frederick-Hines and Reddy are analogous art because they deal with subject matter from the same problem solving area, namely, using blockchains and distributed ledgers to establish digital trust and provenance.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick-Hines and Reddy before him or her, to modify the decentralized P2P system of Frederick-Hines to include the additional limitations of conference consensus categories including conference consensus machine learning based on a training set of data including instances when features and assigned category membership is known;	conference consensus features derived from system composition profiles and resulting performance metrics from telemetry data managed by a telemetry system and a conference consensus classifier that is a classification algorithm that maps a new instance's system profile data to a category, as disclosed in Reddy, with reasonable expectation that this would result in a system having the added benefit of implementing trust policies from the training sets, thereby providing additional trust and ensuring that the data was sound and reliable (See Reddy, paragraphs [0127]-[0128]).  This method of improving the distributed ledger system of Frederick-Hines was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Reddy.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick-Hines with Reddy to obtain the invention as specified in claim 3.
	Regarding claim 4, Frederick-Hines-Reddy discloses the consensus by conference architecture of claim 3, further comprising conference consensus preconditions including platform system category conference topics, platform system category attendee topics (again, names, addresses, photos, email addresses, bank details, financial information, posts on social networking sites or apps, medical information, computer IP addresses, purchase information, agreements, academic records, travel records, or government and public services records) (Hines, col. 4, ll. 52-64), publisher consensus system category classification, publisher consensus system category conference event subscription, and publisher consensus system category attendee event subscription (wherein Reddy further teaches natural language processing techniques may be applied to text of trust assertions to classify software assets or individual trust assertions, e.g., latent semantic analysis may be applied to labeled training sets of historical trust records to classify collections of n-grams as indicative of trustworthiness or the absence thereof, or latent Dirichlet allocation may be applied to a corpus of historical trust records to group those trust records into categories indicative of trustworthiness of new software assets) (Reddy, paragraph [0127]).	As discussed above, Frederick-Hines and Reddy are analogous art because they deal with subject matter from the same problem solving area, namely, using blockchains and distributed ledgers to establish digital trust and provenance.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick-Hines and Reddy before him or her, to modify the decentralized P2P system of Frederick-Hines to include the additional limitation of conference consensus preconditions including platform system category conference topics, platform system category attendee topics, publisher consensus system category classification, publisher consensus system category conference event subscription, and publisher consensus system category attendee event subscription, as disclosed in Reddy, with reasonable expectation that this would result in a system having the added benefit of implementing trust policies from the training sets, thereby providing additional trust and ensuring that the data was sound and reliable (See Reddy, paragraphs [0127]-[0128]).  This method of improving the distributed ledger system of Frederick-Hines was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Reddy.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick-Hines with Reddy to obtain the invention as specified in claim 4.
	Regarding claim 5, Frederick-Hines-Reddy the consensus by conference architecture of claim 4, further comprising platform system category conference topics and platform system category attendee topics, other conference consensus preconditions that utilize a consensus event grid (again, the nodes of the decentralized P2P computer system 200) (Frederick, FIG. 2, paragraph [0050]).  The motivation regarding the obviousness of claim 3 is also applied to claim 5.
	Regarding claim 6, Frederick-Hines-Reddy the consensus by conference architecture of claim 5, further comprising each publisher having a social media system placed into a specific publisher consensus system category classification by consensus by conference machine learning, consensus by conference features and consensus by conference classifier (again, the machine learning) (Reddy, paragraph [0127]).	Again, Frederick-Hines and Reddy are analogous art because they deal with subject matter from the same problem solving area, namely, using blockchains and distributed ledgers to establish digital trust and provenance.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick-Hines and Reddy before him or her, to modify the decentralized P2P system of Frederick-Hines to include the additional limitation of each publisher having a social media system placed into a specific publisher consensus system category classification by consensus by conference machine learning, consensus by conference features and consensus by conference classifier, as disclosed in Reddy, with reasonable expectation that this would result in a system having the added benefit of implementing trust policies from the training sets, thereby providing additional trust and ensuring that the data was sound and reliable (See Reddy, paragraphs [0127]-[0128]).  This method of improving the distributed ledger system of Frederick-Hines was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Reddy.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick-Hines with Reddy to obtain the invention as specified in claim 6.
	Regarding claim 7, Frederick-Hines-Reddy the consensus by conference architecture of claim 6, further comprising configuring category classifications to implement platform tenets level playing field and fair intrinsic value (again, to maintain inter-nodal agreement) (Frederick, paragraph [0054]).  The motivation regarding the obviousness of claim 3 is also applied to claim 7.
	Regarding claim 8, Frederick-Hines-Reddy the consensus by conference architecture of claim 7, further comprising publisher consensus system category classification configured to use machine learning to dynamically self-tune itself (again, the machine learning) (Reddy, paragraph [0127]).	Again, Frederick-Hines and Reddy are analogous art because they deal with subject matter from the same problem solving area, namely, using blockchains and distributed ledgers to establish digital trust and provenance.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick-Hines and Reddy before him or her, to modify the decentralized P2P system of Frederick-Hines to include the additional limitation of publisher consensus system category classification configured to use machine learning to dynamically self-tune itself, as disclosed in Reddy, with reasonable expectation that this would result in a system having the added benefit of implementing trust policies from the training sets, thereby providing additional trust and ensuring that the data was sound and reliable (See Reddy, paragraphs [0127]-[0128]).  This method of improving the distributed ledger system of Frederick-Hines was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Reddy.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick-Hines with Reddy to obtain the invention as specified in claim 8.
	Regarding claim 9, Frederick-Hines-Reddy the consensus by conference architecture of claim 8, further comprising the publisher consensus system shifting through classifications on a network when the publisher changes its system footprint or produces more or less content (again, the different types of content) (Frederick, paragraph [0091]).  The motivation regarding the obviousness of claim 3 is also applied to claim 9.
	Regarding claim 10, Frederick-Hines-Reddy the consensus by conference architecture of claim 9, further comprising the consensus by conference categories, consensus by conference preconditions and publisher consensus system category classification configured to enable the platform to create a multitude of consensus networks based on a classification which allows the platform to scale and process consensus requests in parallel (wherein multiple processors may be employed to provide for parallel execution) (Reddy, paragraph [0216]).	Again, Frederick-Hines and Reddy are analogous art because they deal with subject matter from the same problem solving area, namely, using blockchains and distributed ledgers to establish digital trust and provenance.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick-Hines and Reddy before him or her, to modify the decentralized P2P system of Frederick-Hines to include the additional limitation of the consensus by conference categories, consensus by conference preconditions and publisher consensus system category classification configured to enable the platform to create a multitude of consensus networks based on a classification which allows the platform to scale and process consensus requests in parallel, as disclosed in Reddy, with reasonable expectation that this would result in a system having the added benefit of added throughput by parallel execution (See Reddy, paragraphs [0216]).  This method of improving the distributed ledger system of Frederick-Hines was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Reddy.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick-Hines with Reddy to obtain the invention as specified in claim 10.
	Regarding claim 11, Frederick-Hines-Reddy the consensus by conference architecture of claim 10, further comprising each social media system within the publisher consensus system category classification configured to utilize thread pools to individually handle multiple consensus requests resulting in multiple dimensions of scalability and parallelism and low latency (wherein multiple processors may be employed to provide for parallel execution) (Reddy, paragraph [0216]).	Again, Frederick-Hines and Reddy are analogous art because they deal with subject matter from the same problem solving area, namely, using blockchains and distributed ledgers to establish digital trust and provenance.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick-Hines and Reddy before him or her, to modify the decentralized P2P system of Frederick-Hines to include the additional limitation of each social media system within the publisher consensus system category classification configured to utilize thread pools to individually handle multiple consensus requests resulting in multiple dimensions of scalability and parallelism and low latency, as disclosed in Reddy, with reasonable expectation that this would result in a system having the added benefit of added throughput by parallel execution (See Reddy, paragraphs [0216]).  This method of improving the distributed ledger system of Frederick-Hines was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Reddy.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick-Hines with Reddy to obtain the invention as specified in claim 11.
	Regarding claim 12, Frederick-Hines-Reddy the consensus by conference architecture of claim 11, further comprising conference consensus settings including category conference attendee count, category conference session count, and category conference attendees per session count that are dynamically generated by each publisher consensus system category classification and used by consensus by conference categories to fine tune scalability (wherein group of delegates are chosen from full node computing devices 210A-210F by each of computing devices 210A-210F, wherein full node computing devices 210A-210F are allowed to vote on delegates based on balance sheet holdings associated with the respective public keys) (Frederick, paragraph [0057]).  The motivation regarding the obviousness of claim 3 is also applied to claim 12.
	Regarding claim 13, Frederick-Hines-Reddy the consensus by conference architecture of claim 12, further comprising consensus by conference proof of stake based on platform tenet integrity (again, consensus algorithm can be proof of stake (e.g., PoS)) (Frederick, paragraph [0056]).  The motivation regarding the obviousness of claim 3 is also applied to claim 13.
	Regarding claim 14, Frederick-Hines-Reddy the consensus by conference architecture of claim 13, further comprising a conference graph configured to receive an incorrect hash calculation (determining if the feeds or other user information contains information that is potentially incorrect or dubious, e.g., by cryptographically hashing the information) (Frederick, paragraph [0107]).  The motivation regarding the obviousness of claim 3 is also applied to claim 14.
	Regarding claim 21, Frederick a chronicle system module architecture further comprising:	a CPU coupled to a memory (wherein as discussed above, with reference to the rejection of independent claim 1, full node computing devices 210 include one or more processors 211, as well as memory 220) (Frederick, FIG. 2, paragraphs [0074]-[0075]), the memory including instructions for:	a chronicle aggregation system module (data feed aggregation server 495. As well, property records computing platform 470 (See FIG. 4) may include one or more computing devices configured to receive, aggregate, and store records related to ownership and transfer of real property) (Frederick, FIG. 4, paragraphs [0089] and [0097]), a chronicle archive system module (again, property records computing platform 470 may store records related to ownership and transfer of real property) (Frederick, FIG. 4, paragraph [0097]), a chronicle blockchain system module (memory 220 to store blockchain 226) (Frederick, FIG. 2, paragraph [0075]), a chronicle content system module (data feed aggregation server 495 receiving financial transaction data (e.g., credit card purchase data, loan data) from various transactions databases (not shown), estate management data from estate management databases (not shown), and/or other activity data and/or content from other sources) (Frederick, FIG. 4, paragraph [0100]), a chronicle contracts system module (event execution via smart contracts) (Frederick, FIG. 4, paragraph [0100]), a chronicle core system module (wherein platform 410 may also allow for the management of aliases used to gain access to a social media account through an identity management system) (Frederick, FIG. 4, paragraph [0107]), a chronicle graph encryption system module (execution computing platform 410 may be communicated via a secure and/or encrypted communications link) (Frederick, paragraph [0097]), a chronicle graph hash system module (hashing the information) (Frederick, paragraph [0107]), a chronicle graph query system module (platform 410 may query user computing device 490) (Frederick, paragraph [0119]), a chronicle other system module (establishing connections to other sources of user information) (Frederick, paragraph [0110]), a chronicle source system module (again, establishing connections to other sources of user information) (Frederick, paragraph [0110]), a chronicle state system module (devices 210 associated with a particular status and/or ongoing specific information associated with the respective public key of the full node computing devices) (Frederick, paragraph [0058]), a chronicle system module (property records computing platform 470) (Frederick, paragraph [0089]).  Frederick does not explicitly disclose a chronicle audit system module, a chronicle directed acyclic graph system module, a chronicle graph system module, a chronicle index system module, a chronicle workflow system module, a chronicle chron URI system module, a chronicle directory system module, and a chronicle search system module.	However Hines discloses a chronicle audit system module (data auditor 23) (Hines, col. 5, l. 39), a chronicle index system module (immutable ledger 5) (Hine, FIG. 9, col. 9, l. 31), a chronicle workflow system module (workflow engine 47) (Hines, FIG. 9, col. 9, ll. 34-35) and a chronicle chron URI system module (data lake 6) (Hine, FIG. 9, col. 9, l. 31).	Frederick and Hines are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick and Hines before him or her, to modify the decentralized P2P system of Frederick to include the additional limitations of a chronicle audit system module, a chronicle index system module, a chronicle workflow system module and a chronicle chron URI system module, as disclosed in Hines, with reasonable expectation that this would result in a system having the added benefit of data regulation auditors to access an immutable ledger of the pseudonymized data, thereby confirming compliance with the data regulations (See Hines, col. 3, ll. 38-41).  This method of improving the distributed ledger system of Frederick was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Hines.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick with Hines to obtain the invention as specified in claim 21.  Frederick-Hines does not explicitly disclose a chronicle directed acyclic graph system module, a chronicle graph system module, a chronicle directory system module, and a chronicle search system module.	However Reddy discloses a chronicle directed acyclic graph system module (constituency graphs, including directed acyclic graphs) (Reddy, paragraphs [0044] and [0092]), a chronicle graph system module (again, constituency graphs) (Reddy, paragraph [0044]), a chronicle directory system module (entries in a relational database, documents encoded in a hierarchical data serialization format) (Reddy, paragraph [0101]), and a chronicle search system module (executing depth first or breadth first searches of the constituency graphs) (Reddy, paragraph [0137]).	Frederick-Hines and Reddy are analogous art because they deal with subject matter from the same problem solving area, namely, using blockchains and distributed ledgers to establish digital trust and provenance.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Frederick-Hines and Reddy before him or her, to modify the decentralized P2P system of Frederick-Hines to include the additional limitations of a chronicle directed acyclic graph system module, a chronicle graph system module, a chronicle directory system module, and a chronicle search system module, as disclosed in Reddy, with reasonable expectation that this would result in a system having the added benefit of providing additional trust and ensuring that the data was sound and reliable by storing the data in blockchains and other directed acyclic graphs of cryptographic hash pointers (See Reddy, paragraph [0038]).  This method of improving the distributed ledger system of Frederick-Hines was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Reddy.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Frederick-Hines with Reddy to obtain the invention as specified in claim 21.
Conclusion
16.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, KIM et al. (USPGPUB 2021/0004777 A1) is directed to a blockchain system to which a proof-of-transaction consensus algorithm is applied.
17.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441